                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


UNITED STATES OF AMERICA
v.                                       CRIMINAL NO. 2:18-00034
PHYLLIS DOTY


                   MEMORANDUM OPINION AND ORDER

     Before the court is defendant Phyllis Doty’s Motion under

Rules 29 and 33 of the Federal Rules of Criminal Procedure and

Memorandum in Support (ECF Nos. 149, 150), and defendant’s

Motion to Supplement Motion for Judgment of Acquittal or in the

Alternative a New Trial and Memorandum in Support (ECF No. 168,

169).   The government filed a Response in Opposition to

Defendant’s Motion under Rules 29 and 33 of the Federal Rules of

Criminal Procedure and a Response to Defendant’s Motion to

Supplement Motion for Judgment of Acquittal or in the

Alternative a New Trial (ECF No. 152, 170).   For the reasons

that follow, the defendant’s motions are DENIED.

                       I.   BACKGROUND

     On August 31, 2018, a properly impaneled jury returned

verdicts of guilt (ECF No. 142) against defendant on Counts 1,

2, 3, 4, 5, 6, 7, and 8 of the Second Superseding Indictment.

The defendant argues that a judgment of acquittal or a new trial

is appropriate because: (1) Counts 3, 4, 7 and 8 should be

dismissed on the basis of prosecutorial vindictiveness; (2)
there was insufficient evidence to sustain a conviction on

counts 1-8 of the Second Superseding Indictment; (3) the court

erred in admitting evidence of alleged 404(b) acts which were

outside the statute of limitations and acts involving the

conduct of others; (4) there was insufficient evidence of the

value of the items totaling $5,000 to sustain a conviction for

violating 18 U.S.C. § 666 and the court erred in excluding the

defendant’s expert witness regarding value; (5) there was

insufficient evidence of receipt of $10,000 in federal funds to

sustain a conviction for violating 18 U.S.C. § 666; and (6) Mrs.

Doty had the authority to make the purchases which were the

subject of the allegations against her. (ECF No. 149).    In the

defendant’s supplemental motion, the defendant argues that the

existence of newly discovered evidence supports a judgment of

acquittal or a new trial.     (ECF No. 169).

                        II.    APPLICABLE LAW

     On deciding a motion under Rule 29, the court must view the

evidence in the light most favorable to the government and give

the government the benefit of all reasonable inferences to be

drawn from that evidence.     United States v. Bailey, 819 F.3d 92,

95 (4th Cir. 2016); United States v. Lespeir, 725 F.3d 437, 447

(4th Cir. 2013); United States v. Royal, 731 F.3d 333,337 (4th

Cir. 2013); United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).   The trial court is not permitted to judge the

credibility of the witnesses; it must assume that the jury


                                   2
resolved all contradictions in favor of the government.    United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert.

denied, 525 U.S. 1141 (1999).

     Rule 33 of the Federal Rules of Criminal Procedure allows a

trial court to grant a new trial to a defendant upon the

defendant's motion “if the interest of justice so requires.”

Fed. R. Crim. P. 33(a).   When a Rule 33 motion attacks the

weight of the evidence, a trial court's authority to grant a new

trial is “much broader” than when a trial court decides a motion

under Rule 29 of the Federal Rules of Criminal Procedure.

United States v. Arrington, 757 F.2d 1484, 1485 (4th Cir. 1985).

Included within this broader discretion is the ability to weigh

the credibility of witnesses.   See id.   However, despite a trial

court's broad discretion when deciding a Rule 33 motion that

attacks the weight of the evidence, a trial court should use

such discretion “sparingly, and a new trial should be granted

only when the evidence weighs heavily against the verdict.”    Id.

at 1486; United States v. Singh, 518 F.3d 236 (4th Cir. 2008)

(reversing a district court that granted a new trial under Rule

33 for abuse of discretion where the evidence at trial did not

weigh heavily against the verdict).




                                 3
                           III. ANALYSIS

     A. Defendant’s allegation that Counts 3, 4, 7 and 8 should
        be dismissed on the basis of prosecutorial vindictiveness

     The defendant argues that Counts 3, 4, 7, and 8 of the

Second Superseding Indictment should be dismissed based upon

prosecutorial vindictiveness because no new evidence was

presented. (ECF Nos. 149, 150). In support, the defendant states

that evidence of the prosecutorial vindictiveness is the fact

that the charges increased from five to eight counts, and that

she faces significant time of imprisonment and fines as a

result.   (ECF No. 150 at p. 3-4).

     To establish prosecutorial vindictiveness, a defendant must

show, through objective evidence: (1) the prosecutor acted with

genuine animus towards the defendant; and (2) the defendant

would not have been prosecuted but for that animus.    United

States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001)(citing

United States v. Goodwin, 457 U.S. 368, 372, 102 S. Ct. 2485, 73

L.Ed.2d 74 (1982)(noting that the charges must be brought

“solely to ‘penalize’ the defendant and could not be justified

as a proper exercise of prosecutorial discretion”)).    A

presumption of vindictiveness “is warranted only when

circumstances warrant it for all cases of the type presented,”

and “will rarely, if ever, be applied to prosecutor’s pretrial

decisions.   Id. at 315.


                                 4
     Here, there is no evidence or cited case law to support a

presumption of prosecutorial vindictiveness.   Furthermore, the

defendant has failed to demonstrate that the prosecutor acted

with genuine animus towards her, and that she would not have

been prosecuted but for that animus.   The court does not find

that the government’s decision to increase the charges prior to

the trial amounts to vindictiveness.   But see, e.g., Blackledge

v. Perry, 417 U.S. 21, 28–29, 94 S. Ct. 2098, 2103, 40 L. Ed. 2d

628 (U.S. 1974) (holding that if a prosecutor responds to a

defendant's successful exercise of his right to appeal by

bringing a more serious charge against him, he acts

unconstitutionally).   Therefore, the defendant’s renewed motion

to dismiss Counts 3, 4, 7 and 8 based on prosecutorial

vindictiveness is DENIED.

     B. Defendant’s allegation that there was insufficient
        evidence to sustain a conviction on Counts 1-8 of the
        Second Superseding Indictment

     Counts Four and Five charge the defendant with theft

concerning programs receiving federal funds: the

misappropriation of Apple products in Count Four and the

misappropriation of items used in the defendant’s son’s wedding

in Count Five.   The defendant’s primary theory is that because

the government allegedly failed to present sufficient evidence

regarding the two theft counts, the other six counts, involving

wire fraud, mail fraud and aggravated identity theft, which are

                                 5
related to the two theft counts, lack the requisite evidentiary

basis to support the conviction.       Therefore, the defendant

argues that the government presented insufficient evidence to

support all counts of conviction.

         1. Count Four (theft concerning programs receiving
            federal funds)

     In Count Four, the defendant was charged with stealing more

than $5,000 in Apple devices purchased by the Logan County

Board.

     Ray Ellis, the purchasing director at the time of the

scheme, testified that the Board ordered and paid for several

hundred iPods and iPads directly from Apple during the years of

the scheme.   The defendant directed the orders and faxed the

orders from the Board’s office in West Virginia to Apple, Inc.

in Texas—six iPads on July 29, 2013, and five iPads on November

26, 2013.   The government presented evidence that demonstrated

that of the eleven total iPads ordered on July 29, 2013, and

November 26, 2013, the defendant gave away six to her family.

The defendant’s niece, Ashley Stapleton, testified that

defendant, along with her husband, Jack Doty, gave the Stapleton

family brand new iPads and iPods as gifts.       The registration

records from Apple confirmed that the devices Stapleton received

from the defendant were the same devices purchased by the Board.

Additionally, the defendant’s nephew, Steven Cochrane, testified


                                   6
that the defendant and her husband gave him a new iPad for

Christmas in 2011.    The Apple records confirmed that this iPad

was also purchased by the Board.       Apple records further revealed

that at least thirteen Apple devices purchased by the Board

between 2011 and 2013 were registered to members of the

defendant’s family.

     Evidence was also presented at trial that an eBay account,

that was registered in the defendant’s husband’s name, Jack

Doty, used their joint mailing address and an email address that

was shared, was used to sell new Apple devices purchases by the

Board.   Records indicated that the devices sold on the account

“jack1545” were paid for using PayPal and the profit was posted

to a PayPal account registered to Jack Doty using an email

address he and the defendant shared.      The government presented

evidence that the PayPal records showed that the profits posted

to that PayPal account were deposited into a joint bank account

that the defendant shared with her husband.      The government

presented evidence of the eBay records, the records of the

Board’s order, and the Apple registration records, which

supported the allegation that twenty iPods and iPads purchased

by the Board during the defendant’s alleged scheme were sold on

eBay using the jack1545 account.       The government also presented

evidence that the money from the sale was deposited into the

defendant’s BB&T bank account.    The government also presented

                                   7
evidence that the defendant personally purchased one of the

iPads from jack1545 using her Board of Education email address

and leaving a positive review on the eBay account page.

     Additionally, the government presented evidence at trial

that on December 13, 2013, the defendant purchased four Apple

iPods at a Walmart store in West Virginia with a Logan County

School credit card.   The explanation for the purchase of the

iPods was that they were to be used at a Christmas choral

performance and they were designated for five Logan County

School employees.   The five employees who were designated these

iPods all testified that they never received the iPods.    The

government presented evidence that three of the Walmart iPods

were registered to defendant’s family members during Christmas

time in 2013, and that a fourth Walmart iPod was sold on the

jack1545 eBay account the following January.

     Finally, the FBI computer expert, Melinda Cash, testified

as to recovered images on the defendant’s phone consistent with

her fraudulent orders, and access to the jack1545 eBay account.

Special Agent Jim Lafferty, the lead case agent, testified that

he traced all of the electronic devices that were given to a

family member or sold on eBay by their serial numbers.    Using

summary charts, Jim Lafferty showed that each device wound up

registered to a member of the defendant’s family or an eBay

purchaser.   Jim Lafferty also used Apple records to show that

                                 8
each device sold or given away was a device that had been

ordered or paid for by Logan County Schools.   He also showed

that the money for the devices sold on eBay ended up in the

defendant’s joint checking account.

     In this case, it cannot be concluded that the evidence

presented at trial weighed heavily against the verdict.    The

government presented evidence that the defendant obtained the

Apple devices through purchasing or directing their purchase,

that these same Apple devices were either given to the

defendant’s family members as personal gifts or were sold on the

jack1545 eBay account, and that the proceeds were deposited into

the defendant and her husband’s joint banking account.    The

government further presented evidence that the defendant was in

fact connected to the jack1545 account—the account was

registered in her husband’s name, the address listed was the

defendant’s home address, the email was a shared email address,

and the account listed the defendant’s work phone number as one

of the contact numbers.   Furthermore, the defendant purchased

one of the iPods from the eBay account and left a positive

review.

     The court finds that the evidence at trial, both direct and

circumstantial, supported the jury’s guilty verdicts.

Therefore, a judgment of acquittal or a new trial would be



                                 9
inappropriate on the basis of insufficient evidence as to the

charges relating to the Apple devices.

       2. Count Five (theft concerning programs receiving
          federal funds)

     In Count Five, the defendant was charged with the

fraudulent purchase of items used in the defendant’s son’s

wedding.   The defendant argues in her motion that there was

insufficient evidence that the wedding supplies from Displays2Go

and Column Warehouse were purchased fraudulently.    In the

defendant’s Reply to Government’s Response to Motion Under Rules

29 and 33 of the Federal Rules of Criminal Procedure and

Memorandum in Support, she argues that “[w]ith respect to Counts

5 through 8 involving the $4,833 purchase from Column Warehouse,

the [d]efendant had the authority as Superintendent to order

whatever she deemed the various schools throughout Logan County

needed, there was no conversion of the items, and the items were

things commonly used by the schools.”    (ECF No. 157, p. 4).

     At trial, the government offered evidence to support their

theory that the defendant used the Board’s funds to furnish and

supply her son’s wedding that took place on August 8, 2015, at

Chapmanville Middle School, a Logan County School.    Ray Ellis,

the purchasing director, testified that the defendant filled out

requisition forms for various items from two party supply and

decoration companies.   The items purchased from Displays2Go


                                10
included easels, risers, markers, drink dispensers, and bread

baskets.   All of these items were shipped to the Ralph Willis

Technical School.   Ray Ellis further testified that the

defendant ordered columns, urns, and a colonnade from Column

Warehouse.   To order these items, the defendant created an

account with Column Warehouse using Ray Ellis’ name and email

address.   Ray Ellis testified that the defendant did not have

permission to use his name and email address to place the order.

The items were shipped to the music department at Chapmanville

Middle School.   At trial, Jason Browning, the middle school’s

principal, and Brad Dugan, the band director, testified that

they neither requested nor needed the items, and that the items

were not unpacked or used before the defendant’s son’s wedding.

Ray Ellis testified that he received shipping confirmation from

Column Warehouse, and Jason Browning was present at the school

when the items were delivered by a commercial shipping company.

Michael Frye, the school custodian, testified that he helped set

up these decorations at the defendant’s son’s wedding.     The

wedding planner, Diana Caldwell, testified that the Column

Warehouse items and certain Displays2Go items were used in the

wedding.   The government introduced pictures of the wedding to

confirm this testimony.   Diana Caldwell also testified that the

defendant tried to sell the urns and colonnade to her after the

wedding.   Diana Caldwell explained that when she denied the

                                11
offer, the defendant gave her the urns for free.    Diana Caldwell

further testified that she was later contacted by the defendant

and asked to return the urns to a Logan County School.    The

government presented evidence that the request to return the

urns to the school occurred after an investigation into the

defendant’s spending became public.

     It cannot be concluded that the evidence presented at trial

weighed heavily against the verdict.   The court finds that the

evidence presented at trial by the government supports the

jury’s finding of the defendant’s guilt.    The defendant’s

discretionary purchasing power did not extend to her buying

personal items nor did it extend to her utilizing someone else’s

identity without their permission to make those purchases.

Thus, the court finds that the jury reasonably determined that

the defendant’s conduct was fraudulent.    Therefore, a judgment

of acquittal or a new trial on the basis of insufficient

evidence is denied.

     C. Defendant’s allegation that evidence of alleged 404(b)
        acts were improperly admitted because they were allegedly
        outside the statute of limitations and involving the
        conduct of others

     The defendant argues that this court erred in admitting

evidence of fraudulent purchases and thefts that were not

included in the substantive counts of the indictment but were

alleged as part of the scheme in the indictment.    The defendant


                               12
argues that it was prejudicial for the court to admit evidence

of the iPods and iPads sold on eBay under the jack1545 eBay

account.

     As articulated by the government in its response

memorandum, the statute of limitations bars prosecution, not the

admittance of evidence.   See United States v. Pharis, 298 F.3d

228 (3rd Cir. 2002) (“In a mail fraud prosecution, a mailing

that is within the statute of limitations can impose criminal

liability for conduct that was part of the same scheme but that

was initiated outside the statute of limitations.”); United

States v. Wellman, 830 F.2d 1453, 1464 (7th Cir. 1987)(“The fact

that the scheme, and acts committed in furtherance of it, may

have extended over a period in part barred by the statute of

limitations does not mean that they are irrelevant in

determining whether mailings occurring within the statutory

period were in furtherance of a scheme to defraud and thus

proscribed by 18 U.S.C. § 1341.”).

     Here, the overarching scheme to defraud was an element to

each of the charges of mail and wire fraud.   The evidence

offered by the government of the purchases made outside the

statute of limitations was properly admitted for the purpose of

demonstrating a scheme as set forth in the fraud charges.

Additionally, the jury was properly instructed to rely upon the



                                13
appropriate evidence in finding the defendant guilty of each

count.

     Furthermore, regarding the eBay account, as detailed

previously, the government presented evidence that the defendant

purchased and acquired the Apple devices sold on the eBay

account, had connections to the eBay account through the joint

mailing address, email address, and a purchase made from the

eBay account in her individual capacity, and profited from the

sales made on the account.    Thus, this evidence was relevant and

probative of the defendant’s guilt.

     Therefore, for the foregoing reasons the jury made a

rational finding of the defendant’s guilt.

     D. Defendant’s allegation that there was insufficient
        evidence of the value of the items totaling $5,000 to
        sustain a conviction for violating 18 U.S.C. § 666 and
        that the court erred in excluding the defendant’s expert
        witness regarding value

     Count Three and Four charge the defendant with violations

of 18 U.S.C. § 666(a)(1)(A), which prohibits the embezzlement of

more than $5,000 from organizations receiving federal funds in

excess of $10,000.    In Count Four, the defendant was charged

with stealing more than $5,000 in Apple devices purchased by the

Logan County Board.    To arrive at this $5,000, the jury was

instructed that they could aggregate qualifying thefts that

occurred between July 1, 2013 and June 30, 2014.    The defendant

did not object to this jury instruction as presented in the

                                 14
court’s charge.   In Count Five, the defendant was charged with

the fraudulent purchase of items for the defendant’s son’s

wedding.   To arrive at the $5,000 threshold, the jury was

instructed that they could aggregate the purchases of wedding

supplies that occurred between January 1, 2015, and December 31,

2015.   Again, the defendant did not object to this jury

instruction as presented in the court’s charge.

     The defendant argues that the government failed to submit

any evidence of a fraudulent scheme, and therefore, that the

aggregation by the jury in Counts Four and Five was improper.

Specifically, the defendant argues that “[w]hen you subtract the

iPads sold on eBay by Jack Doty, then the Government fails to

reach the $5,000.00 statutory threshold required by 18 U.S.C. §

666.”

     Under 18 U.S.C. § 666, “aggregation [. . .] is proper,

provided that the multiple conversions were part of a single

scheme or plan the intent of which was to steal more than

$5,000.”   United States v. Webb, 691 F. Supp. 1164, 1168 (N.D.

Ill. 1988); see also United States v. Cruzado-Laureano, 4040

F.3d 470, 484 (1st Cir. 2005)(“[t]he total value of funds stolen

can be aggregated to satisfy the $5,000 minimum that triggers

criminal liability under § 666.”); United States v. Miller, 200

F. Supp. 2d 616, 619 (S.D. W. Va. 2002)(“Generally, the

government is permitted to aggregate offenses involving discrete

                                15
sums of money . . . where a series of unlawful acts, ‘were part

of a single continuing scheme.’”).

     In light of the applicable statutory and case law, the

court agrees with the government’s assertion in its reply brief

that,

          In each count, multiple thefts were part of a
     single scheme. In Count Four, the scheme was to
     purchase and steal iPods and iPads. In Count Five,
     the scheme was to use county funds to buy wedding
     supplies. Each of these schemes is a subset of the
     overarching scheme to defraud the Board that was
     alleged in the indictment and proved at trial to the
     satisfaction of the jury. Each individual scheme
     involved thefts of the same nature and for the same
     purpose, and in the same time period. Thus, the
     thefts in Counts Four and Five were properly
     aggregated.
(ECF No. 152, p. 9).   Thus, the court finds that the

government presented sufficient evidence to support a

theory of a common scheme, and that the properly instructed

jury reasonably aggregated the multiple conversions to

reach $5,000 as required by statute.   The defendant’s

motion for judgment of acquittal or a new trial on this

basis is denied.

     E. There was insufficient evidence of receipt of $10,000 in
        federal funds to sustain a conviction for violating 18
        U.S.C. § 666

     The defendant argues that the evidence was insufficient to

support a finding that $10,000 in federal funds was received as

charged in Counts Four and Five of the Second Superseding

Indictment.
                                16
     The defendant contends that Terry Harless, the Chief

Financial Officer of the West Virginia Department of Education,

did not possess the requisite personal knowledge to testify as

to the Board’s federal funding, and thus, the testimony was not

admissible under Rule 602 of the Federal Rules of Evidence.      The

defendant argues the fact that Terry Harless estimated that the

Board received several million dollars in a year makes his

testimony inadmissible hearsay evidence.    Thus, the defendant

argues that his testimony did not satisfy the government’s

evidentiary burden.

     The Fourth Circuit has interpreted Rule 602 as follows,

     Rule 602 [. . .] does not require that the witness'
     knowledge be positive or rise to the level of absolute
     certainty. Evidence is inadmissible under this rule
     only if in the proper exercise of the trial court's
     discretion it finds that the witness could not have
     actually perceived or observed that which he testifies
     to.

M. B. A. F. B. Fed. Credit Union v. Cumis Ins. Soc., Inc.,

681 F.2d 930, 932 (4th Cir. 1982).

        Here, Terry Harless, testified at trial that the Logan

County Board received millions of dollars in federal funds each

year.    Terry Harless testified that during the years beginning

in July 1, 2013, and January 1, 2015, the Logan County Board of

Education received more than $10,000 in federal funding.    The

government argues that this was not improper hearsay evidence

because Terry Harless testified from his personal knowledge and

                                 17
experience gained from his position as the CFO of the West

Virginia Department of Education.      Therefore, the government

argues that “[t]he unchallenged testimony from an executive at

the Department of Education, who demonstrated personal knowledge

and experience of how federal funds are distributed to local

county boards, was sufficient to prove the $10,000 requirement

of the 18 U.S.C. § 666 charges.

     The court finds that Terry Harless, as the Chief Financial

Officer of the West Virginia Department of Education, possessed

personal knowledge of the funding received by the Board as to be

able to testify as it the amount of federal funding received.

In this instance, it is inconsequential that that Terry Harless

made approximations as to the exact dollar amount of federal

funding the Board received because he established that it was

well over $10,000.   See M. B. A. F. B. Fed. Credit Union, 681

F.2d at 932 (explaining that Rule 602 does not require that a

witnesses’ knowledge be positive or rise to the level of

absolute certainty.). Therefore, the court finds there was

sufficient evidence of receipt of $10,000 in federal funds to

sustain a conviction for violating 18 U.S.C. § 666, and the

defendant’s motion for acquittal or a new trial on this basis is

DENIED.




                                  18
     F. Defendant’s allegation that the existence of newly
        discovered evidence supports a judgment of acquittal or a
        new trial

     In a supplemental motion, the defendant argues that the

court should grant a judgment of acquittal or a new trial under

Rule 33(b)(1), on the basis of newly discovered evidence.    (ECF

No. 169).   The recently discovered evidence consists of a report

from the West Virginia Auditor about Board expenditures during

the time the defendant worked as superintendent.    The defendant

explained in her supplemental motion that “[f]or some unknown

reason the Auditor’s office not only did not date this report

they did not follow the customary practice of putting the report

on line [sic] for public review.”    The defendant further

explained that “the report came to the attention of counsel and

Mrs. Doty through a news report about the January meeting of the

Logan County Board of Education at which the Auditor’s findings

were discovered.”   The defendant argues that, had this evidence

had been admitted at trial, it would have likely changed the

outcome of the case.

     The government characterizes the report as follows:

          On November 26, 2018, and months after
     defendant’s trial, an Agreed-Upon Procedures Report
     (hereinafter report) that was requested by the Logan
     County Board of Education was completed. This report
     was formally submitted to the Logan County Board of
     Education on January 10, 2019 and made public on that
     date. The report itself is an Agreed-Upon procedures
     report designed solely for the Logan County Board of
     Education and was done at their request. The report
     investigated certain groups within the Logan County
     Board of Education and their compliance with the


                                19
     Accounting Procedure Manual for the Public Schools in
     the State of West Virginia.

     The Fourth Circuit utilizes a five-part test in determining

whether a new trial should be granted under Rule 33:

     (a) the evidence must be, in fact, newly discovered,
     i.e., discovered since the trial; (b) facts must be
     alleged from which the court may infer diligence on
     the part of the movant; (c) the evidence relied on
     must not be merely cumulative or impeaching; (d) it
     must be material to the issues involved; and (e) it
     must be such, and of such nature, as that, on a new
     trial, the newly discovered evidence would probably
     produce an acquittal.

See United States v. Fulcher, 250 F.3d 244, 249 (4th Cir. 2001).

In determining whether the newly discovered evidence would

probably produce an acquittal, the “district court is required

to make a credibility determination as part of the probably-of-

acquittal inquiry [,] . . . focus[ing] on whether a jury

probably would reach a different result upon hearing the new

evidence.”   United States v. Lighty, 616 F.3d 321, 374 (4th Cir.

2010).

     Based upon the defendant’s motion, the government’s reply,

and the facts of the case, the primary factor at issue before

the court is whether the evidence is of such nature that if on a

new trial, the newly discovered evidence would probably produce

an acquittal.

     The defendant contends that because the report reviewed the

purchases made by the Logan County Board of Education for the


                                20
relevant period referenced in the Second Superseding Indictment

and reached a finding that no unauthorized expenditures were

made, this evidence would likely change the outcome of the

trial.

     The government objects to the defendant’s supplemental

motion for multiple reasons.   First, the government argues that

the report was not a criminal investigation and does not assess

the defendant’s fraudulent conduct or whether she was in

violation of federal or state law.   The government argues that,

rather, the report was offered for a limited purpose on

restricted methodology.   Furthermore, the government argues that

the report makes no mention of the defendant or her criminal

conduct relating to wire fraud, identity theft, or misuse of

government accounts.   Second, the government argues that “the

amount of missing electronics [noted on the report] (including

some of which wound up in the possession of defendant) may have

persuaded the jury even more swiftly of the defendant’s guilt.”

     In opposition to the defendant’s supplemental motion, the

government attached an exhibit (ECF No. 170, Exhibit 1) which is

a memorandum from Stuart T. Stickel, CPA, CFE, Deputy State

Auditor for the West Virginia State Auditor’s Office addressed

to Martin Wright, Legal Counsel for the West Virginia State

Auditor’s Office.   This memo explains the limited nature of the

report.   The memo states that the Chief Inspector Division of

                                21
the West Virginia State Auditor’s Office performed an agreed-

upon procedures engagement at the request of the governing board

for the Logan County Board of Education.    He explained that “an

agreed-upon procedures engagement is one where the [Chief

Inspector Division] is engaged to issue a report on findings

based on specific procedures applied to the subject matter for

use by [the Logan County Board of Education].”   The report was

not a financial audit, i.e., “the auditor did not assess risk

and design procedures to test and gather audit evidence that

support amounts recorded in the financial statement.”

Furthermore, the report expressly states that it is “intended

solely for the information and use of the Logan County Board of

Education and is not intended to be, and should not be, used by

anyone other than the specified parties.”   The report also says,

“[t]he purpose of the restriction on the use of the

practitioner’s report on applying agreed-upon procedures is to

restrict its use to only those parties that have agreed upon the

procedures performed and taken responsibility for the

sufficiency of the procedures.”

     The court finds that the report does not assess whether the

defendant was in compliance with federal or state law, nor does

the report shed light on her criminal conduct relating to wire

fraud, identify theft, or the misuse of government accounts.

Instead, the report was an investigation of certain groups

                                  22
within the Logan County Board of Education and their compliance

with the Accounting Procedure Manual for the Public Schools in

the State of West Virginia.     Thus, the court cannot conclude

that if offered as evidence on retrial, the result would likely

be an acquittal.

                          IV.    CONCLUSION

     For all these reasons, the court DENIES the defendant’s

Motion under Rules 29 and 33 of the Federal Rules of Criminal

Procedure and Memorandum in Support (ECF Nos. 149, 150), and

defendant’s Motion to Supplement Motion for Judgment of

Acquittal or in the Alternative a New Trial and Memorandum in

Support (ECF No. 168, 169).

     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this

Court.

         IT IS SO ORDERED this 7th day of March, 2019.

                                 ENTER:


                                David A. Faber
                                Senior United States District Judge




                                  23
